Title: From Thomas Jefferson to Henry Lee, 28 June 1825
From: Jefferson, Thomas
To: Lee, Henry


Dear Sir
Monticello
June 28. 25.
Your favor of the 23d is recieved. the inclosed paper will inform you  in detail of the matters necessary to be known to those who propose to enter any of the schools of the University. the number of students as returned to me on the 23d inst. was 92. since which 5. others have arrived, and they come in almost daily. with respect to the degree in which the sciences will be taught here, I think I may say in as high an one as in the Universities of Europe, should any of the students propose to pursue them so far. the Professors we procured from abroad are of the first order of science in their respective lines and have been as happily chosen in all moral respects as we could have wished, correct in conduct, accomodating, full of zeal for their institution and of the best ages for activity, being generally between 30 and 40. years of age. these fill the chairs of antt and Mod. languages mathematics, Nat. phil. Anat. & Medecine while those of Nat. hist. including chemistry & geology, moral phil. and law & govmt are of our own country and known to you. in the schools of languages which you particularly note besides the classical, the Professor of modern languages will teach Fr. Ital. Span. Germ. Swed. Dan. and A-Saxon. these I think are the particulars on which you wished informn, with which be pleased to accept assurances of my great respect & esteemTh: J.